DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show peripheral portions of the base as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	
2.	Claim 7 recites limitation “the plurality of closing surfaces of the cover have the same shapes as peripheral portions of the base”. It is unclear what the peripheral  portion of the base is and its shape. Appropriate correction is required. 
3.	Claim 9 recites the limitation “the mount comprises reinforcing portions provided on portions thereof  in contact with the plurality of support portions”. It is unclear what portions thereof is referring back to. Appropriate correctio is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10894599 B1 Popiks; Konstantins.
4.	Regarding claim 1 Popiks teaches, a retractable propeller apparatus of an air mobility vehicle, the retractable propeller apparatus comprising: a base extending in a longitudinal direction (fig. 3, element 112 boom), comprising a mount provided in a portion thereof (fig. 7, element 328), wherein the mount is provided with a space through which an air flows (fig. 8); a propeller unit disposed on the mount and configured to generate a flow of air in a top-bottom direction (fig. 5, element 108); a cover configured to close the space and be movable in the top- bottom direction with respect to the mount (fig. 5, element 116); and a lift unit disposed on the mount connected to the cover (fig. 7), and configured to move the cover, wherein the cover is configured to selectively close the space or open the space based on an operation of the lift unit such that the propeller unit is operable.
5.	Regarding claim 9 Popiks teaches the retractable propeller apparatus of claim 1, wherein the cover has a plurality of support portions extending in the longitudinal direction to be in contact with side surfaces of the mount, thereby remaining in contact with the mount (see annotated fig. 7, support portion, col. 7, lines 49-64 fore and aft support).
6.	Regarding claim 12 Popiks teaches the retractable propeller apparatus of claim 1, wherein the base extends to connect separated wings of the air mobility vehicle (fig. 1, element 112 extends between element 110 and 104).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popiks as applied to claims above, and further in view of US 6561456 B1 Devine; Michael Thomas.

7.	Regarding claim 2, Popiks teaches, the retractable propeller apparatus of claim 1, but fails to teach, wherein: the mount comprises an upper mount and a lower mount disposed on upper and lower portions of the space, respectively, such that the upper mount and the lower mount are spaced apart from each other, and the propeller unit is disposed between and inside the upper mount and the lower mount.
However Devine teaches, wherein: the mount comprises an upper mount and a lower mount disposed on upper and lower portions of the space (fig. 5, elements 64 and 66), respectively, such that the upper mount and the lower mount are spaced apart from each other, and the propeller unit is disposed between and inside the upper mount and the lower mount (fig. 5, element 54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the retractable propeller taught by Popiks with the mount taught by Devine in order “to support and cover the lift fan” (col. 6, lines 24-31).
8.	Regarding claim 3, Popiks teaches, the retractable propeller apparatus of claim 2, Devine teaches, wherein the cover comprises an upper cover configured to be movable via an upper lift unit outside the upper mount (fig. 6, elements 68 equal to upper cover) and a lower cover configured to be movable via a lower lift unit outside the lower mount (fig. 6, elements 70 equal to lower cover).
9.	Regarding claim 4, Popkin teaches, the retractable propeller apparatus of claim 3, Devine teaches, wherein the upper cover and the lower cover are configured to be disassembled from each other in the top-bottom direction and from the base (fig. 6, elements 75 and 78 allow for disassembly).
10.	Regarding claim 5 Popiks teaches, the retractable propeller apparatus of claim 1, but fails to teach, wherein: the mount comprises a plurality of blocking surfaces and a plurality of through-holes repeatedly formed in a longitudinal direction thereof, and the cover comprises a plurality of closing surfaces and a plurality of through-holes repeatedly formed in a longitudinal direction thereof.
However Devine teaches, wherein: the mount comprises a plurality of blocking surfaces and a plurality of through-holes (fig. 1, element 64 is a blocking surface, absence of element 64 is equal to through hole) repeatedly formed in a longitudinal direction thereof, and the cover comprises a plurality of closing surfaces and a plurality of through-holes repeatedly formed in a longitudinal direction thereof (fig. 6, element 68 are blocking when closed, holes when open).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the retractable propeller taught by Popkin with the blocking surfaces taught by Devine in order “to limit airflow through the center of the duct” abstract.
11.	Regarding claim 6 Popiks teaches, the retractable propeller apparatus of claim 5, Devine teaches wherein: the mount comprises a mounting portion provided on a longitudinal central portion thereof (col. 6, lines 24-31, element 67), with the propeller unit being disposed on the mounting portion (col. 6, lines 24-31 hub), the plurality of blocking surfaces and the plurality of through- holes are repeatedly formed on the mount in the longitudinal direction with respect to the mounting portion (fig. 1, element 64 is in the longitudinal direction).
12.	Regarding claim 7 Popiks teaches, the retractable propeller apparatus of claim 5, Devine teaches wherein the plurality of blocking surfaces of the mount and the plurality of closing surfaces of the cover have the same shapes as peripheral portions of the base.

Allowable Subject Matter
Claims 8, 10, 11, 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642